Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 05, 2015

The Court of Appeals hereby passes the following order:

A15A1377. JEFF RADAR v. TIMOTHY BRANTLEY.

      On January 7, 2015, this Court granted Jeff Radar’s application for
discretionary appeal. The order notified Radar that he had ten days from the date of
the order to file a notice of appeal. See OCGA § 5-6-35 (g). Fourteen days later, on
January 21, 2015, Radar filed his notice of appeal. Timothy Brantley has filed a
motion to dismiss this appeal for lack of jurisdiction.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. LaBrew v. State, 315 Ga. App. 865 n. 3 (729 SE2d 33)
(2012). Because Radar failed to file his notice of appeal within ten days of our order
granting his application, his notice of appeal is untimely. Accordingly, Brantley’s
motion to dismiss is hereby GRANTED, and this appeal is DISMISSED for lack of
jurisdiction. See White v. White, 188 Ga. App. 556 (373 SE2d 824) (1988).

                                       Court of Appeals of the State of Georgia
                                                                            05/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.